Case 4:14-cv-00704-GKF-JFJ Document 263-1 Filed in USDC ND/OK on 08/19/21 Page 1 of 48




                             EXHIBIT A
CaseChairman  Everett Waller Document 263-1
    4:14-cv-00704-GKF-JFJ              8/5/2021
                                            Filed in USDC ND/OK on 08/19/21 Page 21 of 48

       1                IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OKLAHOMA
       2
            UNITED STATES OF AMERICA,
       3
                       Plaintiff,
       4

       5    OSAGE MINERALS COUNCIL,

       6               Intervenor-Plaintiff

       7    vs.                    No. 14-CV-704-GFK-JFJ

       8    OSAGE WIND, LLC; ENEL KANSAS, LLC; and ENEL GREEN POWER
            NORTH AMERICA, INC.,
       9
                       Defendants.
     10

     11     _________________________

     12              REMOTE VIDEO DEPOSITION OF EVERETT WALLER
                         TAKEN ON BEHALF OF THE DEFENDANTS
     13              ON AUGUST 5, 2021, BEGINNING AT 10:07 A.M.
                                   TAKEN VIA ZOOM
     14                   REPORTED BY MIKE WASHKOWIAK, CCR

     15                                APPEARANCES:

     16     Via Zoom on behalf of the PLAINTIFF

     17                Stuart Ashworth
                       UNITED STATES ATTORNEY'S OFFICE
     18                110 West 7th Street, Suite 300
                       Tulsa, Oklahoma 74119
     19                918-382-2700
                       stuart.ashworth@usdoj.gov
     20

     21     Via Zoom on behalf of the INTERVENOR-PLAINTIFF

     22                Wilson Pipestem
                       PIPESTEM & NAGLE, P.C.
     23                401 South Boston Avenue, Suite 2200
                       Tulsa, Oklahoma 74103
     24                918-936-4705
                       wkpipestem@pipestemlaw.com
     25
CaseChairman  Everett Waller Document 263-1
    4:14-cv-00704-GKF-JFJ              8/5/2021
                                            Filed in USDC ND/OK on 08/19/21 Page 32 of 48

       1
            Via Zoom On behalf of the INTERVENOR-PLAINTIFF
       2
                       Abi Fain
       3               PIPESTEM & NAGLE, P.C.
                       401 South Boston Avenue, Suite 2200
       4               Tulsa, Oklahoma 74103
                       918-936-4705
       5               afain@pipestemlaw.com

       6    Via Zoom on behalf of the DEFENDANTS

       7               Thomas J. McCormack
                       NORTON ROSE FULBRIGHT
       8               1301 Avenue of the Americas
                       New York, New York 10019
       9               212-318-3000
                       thomas.mccormack@nortonrosefulbright.com
     10
            Via Zoom on behalf of the DEFENDANTS
     11
                       Robert Kirby
     12                NORTON ROSE FULBRIGHT
                       1301 Avenue of the Americas
     13                New York, New York 10019
                       212-318-3000
     14                robert.kirby@nortonrosefulbright.com

     15
            Also present: (all via Zoom) Cathryn McClanahan, US
     16     Attorney's Office; Charles Babst, US Attorney's Office;
            Michelle Hammock, Christina Watson
     17
            Virtual Videographer: Gabe Pack
     18

     19

     20

     21

     22

     23

     24

     25
CaseChairman  Everett Waller Document 263-1
    4:14-cv-00704-GKF-JFJ              8/5/2021
                                            Filed in USDC ND/OK on 08/19/21 Page 43 of 48

       1                                  INDEX

       2                                                  Page

       3    Direct Examination by MR. McCORMACK                      5

       4

       5                                 EXHIBITS

       6    Number     Description                        Page

       7    155      Testimony of OMC - Waller                      21

       8    156      Interview with Chairman Waller                 37

       9    157      news article from July 2014                    40

     10     158      OMC candidate interview, Waller                61

     11     159      Constitution of the Osage Nation               99

     12     160      First Amended Complaint                       117

     13     161      Osage Nation letter to Enel                   146

     14     162      Enel letter to Standing Bear,                 159

     15              Redcorn and Waller

     16     163      OMC response letter to Enel                   160

     17     164      OMC minutes from November 2015                174

     18     165      OMC minutes from August 2015                  175

     19

     20                                STIPULATIONS

     21                It is stipulated that the deposition of EVERETT

     22     WALLER may be taken pursuant to agreement and in

     23     accordance with the Federal Rules of Civil         Procedure on

     24     AUGUST 5, 2021, before Mike Washkowiak, CCR.

     25
CaseChairman  Everett Waller Document 263-1
    4:14-cv-00704-GKF-JFJ              8/5/2021
                                            Filed in USDC ND/OK on 08/19/21 Page44
                                                                                 5 of 48

       1         Q     All right.    So is it fair to say that at least

       2   in this article you're saying you don't have a generalized

       3   opposition to alternate energy or anything of the fact; is

       4   that fair?

       5         A     And I don't.

       6         Q     All right.    But what you say is the site is the

       7   problem.    What do you mean by the site in this time frame

       8   July of 2014?

       9         A     If we had had consideration --

     10                MR. PIPESTEM:    Objection.    I'm going to direct

     11    the witness not to answer the question as it releases

     12    specific facts of this case.       That was a time before this

     13    litigation was initiated, and the Court has ruled that

     14    testimony irrelevant.      So I'm instructing the witness not

     15    to answer that question.

     16          Q     (BY MR. McCORMACK)     All right.    Let me ask this

     17    question, which is I think you just said you don't have a

     18    problem with alternate energy; is that fair?

     19          A     Yes.

     20          Q     All right.    But what you have, at least

     21    theoretically then and today, is a problem with the

     22    location of alternate energy; is that fair?

     23                MR. PIPESTEM:    Objection.    To the extent that

     24    question involves a statement of facts related to the time

     25    period before this litigation was initiated, which that
CaseChairman  Everett Waller Document 263-1
    4:14-cv-00704-GKF-JFJ              8/5/2021
                                            Filed in USDC ND/OK on 08/19/21 Page76
                                                                                 6 of 48

       1   being paid to the Osage Nation; is that fair?

       2               MR. PIPESTEM:    Objection.    Compound question.

       3   Please answer if you know.

       4         A     It would only be at the request to the Bureau of

       5   Indian Affairs that would deliver us that exact number.

       6         Q     (BY MR. McCORMACK)     Well, do you know if any

       7   proposed oil drilling or exploration on the 8400 acres is

       8   not proceeding because of the existence of the wind farm

       9   on the property?

     10          A     I do not.

     11          Q     You recognize that, and I know that we walked

     12    through this earlier today, and I was appreciative of your

     13    patience with me, that your knowledge of what's been going

     14    on at the OMC really goes back to 2010 before you were

     15    actually on the council, and you know there was a lawsuit

     16    brought by the OMC to try to stop the development of the

     17    wind farm on the theory that it would interfere with the

     18    development of oil and gas, right?

     19                MR. PIPESTEM:    Objection.    I'm instructing the

     20    witness not to answer.      This involves facts pre-existing

     21    the filing of this lawsuit, so I'm instructing the witness

     22    not to answer.

     23          Q     (BY MR. McCORMACK)     You understand that the

     24    District Court, federal court here in this case, ruled

     25    that in fact the wind farm did not interfere in the
CaseChairman  Everett Waller Document 263-1
    4:14-cv-00704-GKF-JFJ              8/5/2021
                                            Filed in USDC ND/OK on 08/19/21 Page86
                                                                                 7 of 48

       1               THE VIDEOGRAPHER:     We're back on the record at

       2   12:30 p.m.

       3               MR. McCORMACK:     Do me a favor, and I apologize

       4   to everybody, could you read me back the last Q & A?

       5               (Last question and answer read back)

       6         Q     (BY MR. McCORMACK)     So you have, obviously the

       7   lawsuit was filed in November 2014.        There were efforts

       8   made at that time for an injunction.        All of those

       9   pleadings postdated the filing by physical mean, and

     10    you've read those.      You've read those materials,

     11    Mr. Waller?

     12          A     Yes.

     13          Q     All right.    And you saw the decision of the

     14    Court that came in the early part of this case that

     15    precluded any injunctive -- withdrawn.

     16                You've seen the history of the case since that

     17    time?

     18          A     To date, yes.

     19          Q     Yes, sir.    And I know we'll get into the minutes

     20    in a while here, and that comes up periodically at the

     21    Osage Minerals Council's meetings; is that fair?

     22          A     It should.

     23          Q     Yes, indeed.     Let me ask you, going back to what

     24    I think was marked as 158, which is your candidate

     25    interview in 2018, we talked about what you meant by the
CaseChairman  Everett Waller Document 263-1
    4:14-cv-00704-GKF-JFJ              8/5/2021
                                            Filed in USDC ND/OK on 08/19/21 Page87
                                                                                 8 of 48

       1   best oilfield, and I think we've walked through that

       2   pretty comprehensively.      I asked you -- I know I asked you

       3   previously whether you personally opposed the development

       4   of renewable energy projects such as wind farms in Osage

       5   County, and I think we have the answer to that question on

       6   the record.

       7               My question is have you spoken to others in the

       8   Osage Minerals Council on that subject matter, that is,

       9   whether they generally oppose the development of renewable

     10    energy projects such as wind farms anywhere in Osage

     11    County?

     12                MR. PIPESTEM:    Objection.    To the extent that

     13    requires answers that occurred prior to the filing of this

     14    lawsuit, I'm instructing the witness not to answer.

     15          Q     (BY MR. McCORMACK)     That was seven years ago, so

     16    I'm assuming there must be some conversations in that time

     17    frame, but I'll leave it to you, Mr. Waller?

     18          A     There was a council directive.

     19          Q     There was a council directive?

     20          A     Yes, a consensus.

     21          Q     What was the council directive and consensus?

     22          A     To find some relief.

     23          Q     To find some relief from what?

     24                MR. PIPESTEM:    Objection.    We're getting into

     25    privileged communications regarding this lawsuit, so I'm
CaseChairman  Everett Waller Document 263-1
    4:14-cv-00704-GKF-JFJ              8/5/2021
                                            Filed in USDC ND/OK on 08/19/21 Page88
                                                                                 9 of 48

       1   instructing the witness not to answer.

       2               MR. McCORMACK:     You didn't even get close to

       3   establishing that.      I was talking about his communications

       4   with other Osage Council -- Osage Minerals Council members

       5   about their generalized approach to renewable energy in

       6   Osage County.     I don't see where that gets into privilege.

       7   So if you're going to instruct him not to answer that, go

       8   ahead and do it, but I'm going to keep asking questions on

       9   that until we can get established some of that is somehow

     10    privileged.

     11          Q     (BY MR. McCORMACK)     Let me ask this question.

     12    You said that you were -- you had a directive.          What was

     13    the directive that you discussed with members of the Osage

     14    Minerals Council?

     15                MR. PIPESTEM:    Objection.    To the extent that

     16    involves privileged communications between Minerals

     17    Council members, possibly and likely with legal counsel

     18    present, I'm instructing the witness not to answer the

     19    question.

     20          Q     (BY MR. McCORMACK)     I'm not asking about any

     21    communications you may have had with your counsel present.

     22    I'm extremely mindful of attorney-client privilege.           I

     23    believe in it very much.       I'm asking about you about

     24    communications that you had with members of the Osage

     25    Minerals Council independent of and without your counsel
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                 9010 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    witness not to answer.     To the extent that calls for

      2    questions that preexist the filing of this lawsuit, then

      3    the witness should not answer this question.

      4               MR. McCORMACK:     I'm going to break it in two,

      5    then, because I want that instruction on the record.

      6         Q     (BY MR. McCORMACK)     So to the extent you've had

      7    conversations with the Osage Minerals Council prior to the

      8    filing of this lawsuit on the subject of whether or not

      9    the Osage Minerals Council should generally oppose the

     10    development of renewable energy projects such as wind

     11    farms anywhere in Osage County, please tell me what those

     12    communications are?

     13               MR. PIPESTEM:    Objection.    For the reasons I

     14    stated earlier, the Court has ruled that that information

     15    regarding communications prior to the filing of this

     16    lawsuit are irrelevant and, therefore, based on that court

     17    order, I'm instructing the witness not to answer.

     18         Q     (BY MR. McCORMACK)     All right, now let me take

     19    the next piece of that.     Please tell me any communications

     20    you've had with Osage Minerals Council members without

     21    counsel present after December 1, 2014 in which the

     22    subject matter is whether the Osage Minerals Council

     23    should oppose the development of renewable energy projects

     24    such as wind farms anywhere in Osage County?

     25               MR. ASHWORTH:    Object to the form.
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                 9211 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    Chief Standing Bear.     There's no lawyers.     I'm not talking

      2    about lawyers.

      3               MR. PIPESTEM:    You did not -- first of all, if

      4    you're asking me the question, then I'll answer it.          You

      5    did not limit the question to whether counsel was not

      6    there.   There's also the question of executive privilege

      7    that we've raised repeatedly in this case.        So you can set

      8    aside your -- you can ask the question about the time

      9    after the lawsuit, but it doesn't mean there aren't other

     10    privileges or other limitations of what he can answer.

     11               MR. McCORMACK:     Okay.   Let me try this.

     12         Q     (BY MR. McCORMACK)     Have you ever had any

     13    conversation about the future of renewable energy and wind

     14    farms in Osage County, Oklahoma after December 1, 2014

     15    with any person where your lawyers were not present?          All

     16    you've got to answer that question is yes or no.

     17         A     Yes, I have.

     18         Q     All right.    Now answer the question of who did

     19    you have those conversations with, and no other question?

     20         A     I have referred back to my chief.

     21         Q     All right.    Did you have any conversations with

     22    other members of the Osage Minerals Council on that

     23    subject matter after December 1, 2014?

     24         A     Not without being our --

     25               MR. PIPESTEM:    Objection.    I'm instructing the
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                 9312 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    witness not to answer that question to the extent that

      2    legal counsel may have been present or there may have been

      3    discussion of legal strategy in that conversation between

      4    Minerals Counsel.     So on that basis, I'm instructing the

      5    witness not to answer to preserve privilege.

      6               MR. McCORMACK:     Yeah, well, I would disagree

      7    with you on that.     You've got to establish that there was

      8    actually privileged communication that took place first.

      9    I was very careful what I asked.       I asked him whether he'd

     10    had a conversation.     I didn't ask him -- and who he had it

     11    with.   I didn't ask him what it was.      You get to assert

     12    privilege once you identify the basis of the privilege.

     13    You've got to have a person and persons and you have a

     14    legal issue.    I'm not going to fight you --

     15               MR. PIPESTEM:    Counsel, if you leave the door

     16    open to the communication with whoever might be there,

     17    that could include attorneys, and so I'm going to instruct

     18    the witness not to violate the privilege in that

     19    circumstance.

     20               MR. McCORMACK:     You have to identify the

     21    attorney to establish the privilege.       I'm not asking what

     22    he said.   This is identifying the communication.        I

     23    haven't asked substantively anything about what was said.

     24    You can't assert a privilege unless you establish the

     25    elements of privilege.      You've got to have a lawyer,
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                10913 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    subject to in terms of possible objection by the Office of

      2    the Principal Chief.     I'm just trying to find out if that

      3    as a practical matter is something that is understood by

      4    the Osage Minerals Council and the Office of Principal

      5    Chief based upon your observations and knowledge?

      6         A     Speaking on behalf as the chairman, yes, I'm

      7    aware of it.

      8         Q     Right.   That's all I was trying to find out.        So

      9    as a practical matter, look, organizations have rules, and

     10    I'm just trying to figure -- and practicalities.         So what

     11    I'm trying to figure out, and maybe you answered the

     12    question, Mr. Waller, from what you told me earlier today,

     13    which is from 2010 you were really the representative, if

     14    you will, of the chief at that time to the Osage Minerals

     15    Council.   I presume because the chief understands that it

     16    does have this objection right, is that one of the reasons

     17    why you understood you were you doing that job for the

     18    prior chief?

     19               MR. PIPESTEM:    Objection.    I'm instructing the

     20    witness not to answer on any matter prior to the filing of

     21    this litigation, including at the time from 2010 until the

     22    time this case was filed.

     23               MR. McCORMACK:     I can't stop you from doing

     24    that, but you are overreading the judge's orders.         You

     25    seem to think that anything that happened before the date
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                11014 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    of this Complaint is off-limits, and the issue is whether

      2    or not the bad faith of the Osage Nation and Osage

      3    Minerals Council, I understand that that's what the Court

      4    dealt with.    But out of good faith, and it's certainly not

      5    off the table and these questions have been asked of

      6    multiple witnesses, our witnesses and other witnesses, and

      7    no one has instructed that the date of the Complaint is

      8    some wall that nobody can go past.        I really disagree with

      9    that.    If you're going to continue to instruct to do it,

     10    there's nothing I can do about that, but you do so at your

     11    own peril.

     12         Q      (BY MR. McCORMACK)    I'm going to ask the

     13    question again.    Did you understand in 2010 when you were

     14    working on behalf of the chief at that time that one of

     15    your jobs was to inform the chief so that he could

     16    properly exercise his authority constitutionally under

     17    Article 15?

     18                MR. PIPESTEM:    Objection.   I'm instructing the

     19    witness not to answer the question for the reasons I've

     20    given before.

     21                MR. McCORMACK:    Okay, I want to get that on the

     22    record.    Is your view that anything that happened before

     23    the date of this Complaint is off-limits for this witness?

     24                MR. PIPESTEM:    I'll let you interpret the

     25    Court's order any way you want to.        I think your
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                11115 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    interpretation is wrong.

      2                MR. McCORMACK:    I'm not asking that.     I'm asking

      3    what your instruction is so that I don't waste a lot of

      4    time in this deposition.      If your view is that anything

      5    that happened prior to the date of the lawsuit,

      6    November 2014, is not something I can ask about, then

      7    please state that on the record so I understand exactly

      8    where you're coming from.

      9                MR. PIPESTEM:    I have restated it over and over

     10    and over again.    I don't know how much more clear I can be

     11    about it.    I have stated that over and over again.

     12                MR. McCORMACK:    Okay, I got it.    So you're

     13    saying that this witness will not be allowed to answer any

     14    questions having to do with any subject matter prior to

     15    the date of this lawsuit in November of 2014?

     16                MR. PIPESTEM:    Related to this lawsuit, that's

     17    right.   You asked him questions about -- a number of

     18    questions about his educational background, his employment

     19    history.    Of course I allowed those questions.       But

     20    consistent with the Court's orders, you are not permitted

     21    to ask irrelevant questions when there is a court order

     22    that has determined that that's the case.

     23                MR. McCORMACK:    The power of the Constitution of

     24    the Osage Minerals Council and the Office of the Principal

     25    Chief is in and of itself distinct from anything going on
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                13716 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1           Q    All right, okay.    I know I was going to ask you

      2    this question, too, which is on the remedy side of this.

      3           A    Yes.

      4           Q    I know we've talked about and we saw it earlier

      5    in some of the interviews that you gave, and I know that

      6    the judge in this case when he issued the order denying

      7    the injunction relative to the original lawsuit mentioned

      8    both federal and Oklahoma state public policies in favor

      9    of renewables.     How do those public policies, that of the

     10    federal government and the state of Oklahoma, factor into

     11    your thinking about remedies in this case, if they do?

     12           A    If I had a company who came to me and asked me

     13    to go to my federal team to develop some project in my

     14    Osage Reservation that I felt comfortable with and

     15    directed by my council, I think it would be a great

     16    partnership.    I'm going to be dealing with them anyway.

     17           Q    Well, let me ask you this.     I know, and again,

     18    we can walk through all these minutes because I've seen

     19    them, but we know that in 2013 when the first

     20    communications were made with my client about --

     21           A    Yes.

     22           Q    -- whether or not there was a mineral element to

     23    this, that the BIA struggled with whether there actually

     24    was and said that they were struggling with whether there

     25    was.    Do you remember that part of this?
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                13817 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1               MR. PIPESTEM:    Objection.    I'm instructing the

      2    witness not to answer the question.       It involves a -- you

      3    cited something in 2013 prior to bringing this litigation.

      4    I'm instructing the witness not to answer.

      5               MR. McCORMACK:     Well, this, I think, goes to my

      6    client's good faith, not the Osage Nation's purported bad

      7    faith.

      8         Q     (BY MR. McCORMACK)     And that is in 2013 you

      9    understood that the BIA wasn't sure whether or not there

     10    was a minerals component to what the wind farm was doing.

     11    Is that fair from your observations of what was going on

     12    at that time?

     13               MR. PIPESTEM:    Again, I'm going to instruct the

     14    witness not to answer.     I'm objecting not only on the

     15    basis of -- well, the Court has ordered that that

     16    information is not relevant to this case.        So again, I'm

     17    instructing Chairman Waller not to answer the question.

     18               MR. McCORMACK:     And I'm going to make my record

     19    clear, too.    I'm talking about my client's good faith, and

     20    you have been doing an immense amount of discovery on that

     21    subject matter.    That goes -- and our regulatory person

     22    was inquired about everything that went back to 2011

     23    because that goes to my client's good faith, and I'm

     24    entitled to inquire about my client's good faith.         I'm not

     25    doing anything about any alleged bad faith.         I'm asking
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                13918 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    Mr. Waller, who was familiar with all the issues at the

      2    time, whether or not there was a struggle even within the

      3    BIA in 2013 as to whether or not mineral rights would be

      4    implicated by this wind farm.      Is that a fair question?

      5               MR. PIPESTEM:    Objection.    I'm instructing the

      6    witness not to answer for the reasons of irrelevance based

      7    on the Court's order.

      8               MR. McCORMACK:     All right, and I'm going to keep

      9    asking the questions because I find that instruction

     10    inappropriate.

     11         Q     (BY MR. McCORMACK)     I know that there are --

     12    there are minutes in which the BIA Superintendent Phillips

     13    comes and discusses these issues.        Do you remember that

     14    issue, that is, whether or not the BIA was having

     15    difficulty deciding whether or not there was a mineral

     16    element to this wind farm?

     17               MR. PIPESTEM:    Objection.    For the reasons

     18    stated before, I'm instructing the witness not to answer

     19    the question.

     20         Q     (BY MR. McCORMACK)     Do you understand why my

     21    client might have in good faith concluded that there was

     22    not a mineral element to the building of this facility?

     23               MR. PIPESTEM:    Objection.    For the same reasons

     24    stated, I'm instructing the witness not to answer.

     25               MR. McCORMACK:     I find that incredible, but I'm
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                14019 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    going to keep asking the question and we'll let the Court

      2    decide.

      3                MR. PIPESTEM:   Absolutely.

      4         Q      (BY MR. McCORMACK)    Do you understand why it is

      5    my client might have in good faith believed that there was

      6    not a mineral consequence to the development of the wind

      7    farm on the 8400 acres?

      8                MR. PIPESTEM:   Objection.    For the reasons

      9    stated repeatedly in this deposition, I'm instructing the

     10    witness not to answer the question.

     11         Q      (BY MR. McCORMACK)    Was there a doubt in your

     12    mind, Mr. Waller, at any time in the 2013-2014 period as

     13    to whether or not there was a mineral aspect to the

     14    project that my client was engaged in on the 8400 acres?

     15                MR. PIPESTEM:   Objection.    For the reasons

     16    stated, I'm instructing the witness not to answer the

     17    question.

     18         Q      (BY MR. McCORMACK)    Did you have discussions

     19    with other members of the Osage Minerals Council in the

     20    2013-2014 period as to whether or not there was indeed a

     21    minerals element to the construction project that Osage

     22    Wind was building on the 8400 acres?

     23                MR. PIPESTEM:   Objection.    I'm instructing the

     24    witness not to answer the question on the basis of

     25    relevance as determined by the Court and because of
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                14120 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    privilege.

      2           Q     (BY MR. McCORMACK)   Well, it's now 2021 and

      3    we're here talking about this lawsuit, and on any basis

      4    between 2014, the date that the lawsuit began, and today,

      5    have you at least considered the prospect that my client

      6    was acting in good faith when it concluded it did not have

      7    a mineral element to the construction of the wind farm on

      8    the 8400 acres?

      9                MR. PIPESTEM:    For the reasons stated, I'm

     10    objecting on the basis of relevance as determined by the

     11    Court.     I'm instructing the witness not to answer.

     12                MR. McCORMACK:    I made that question from the

     13    period, although I disagree 100 percent with what you're

     14    doing here --

     15                MR. PIPESTEM:    That's okay.    You can do that all

     16    day.    We're going to go through this process.       That's

     17    what --

     18                MR. McCORMACK:    I understand.

     19                MR. PIPESTEM:    So your commentary is unwelcome.

     20    If you want me to answer a question, I will.

     21                MR. McCORMACK:    I was just going to say that

     22    that last question was couched in the way that your

     23    objection would not be applicable, which was from two

     24    thousand -- from December of 2014 to today.         So now you're

     25    going to instruct him not to answer in that period too?
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                14421 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    don't mind.    I'm going to switch to another subject

      2    matter.   Is that good?

      3                MR. PIPESTEM:    Chairman Waller, would a break

      4    okay with you?

      5                THE WITNESS:    How long?

      6                THE VIDEOGRAPHER:    We're off the record at

      7    2:42 p.m.

      8                (BREAK FROM 2:42 TO 2:54)

      9                THE VIDEOGRAPHER:    Back on the record at

     10    2:54 p.m.

     11         Q      (BY MR. McCORMACK)    Welcome back, Mr. Waller.

     12    Just quickly, and I have spoken to counsel for the OMC in

     13    the break, and the next section of this deposition was

     14    intending to walk through relevant OMC minutes and events

     15    that led up to the dispute and then ultimately resulted in

     16    a lawsuit filed on November 21, 2014, which is the lawsuit

     17    that we're in currently.      In light of the -- in light of

     18    the position taken by counsel for the OMC that he is not

     19    going to allow any questions on these subject matters to

     20    be answered in the timeframe prior to November 21, 2014, I

     21    said that I would simply preserve my objection to that

     22    instruction and pick up on November 21, 2014, with a full

     23    reservation of rights, so that's what I'm going to do.

     24                MR. McCORMACK:    Counsel, I'm happy to have any

     25    additional statements you may wish to make on the record
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                14522 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    at this point.

      2               MR. PIPESTEM:    Okay.    Yes, I'm going to instruct

      3    the witness not to answer on any matters deemed irrelevant

      4    by the Court.    I'm also going to instruct the witness not

      5    to answer any questions that would violate the

      6    attorney-client privilege or any other privilege,

      7    including the common interest privilege with the United

      8    States.

      9               What I would recommend is that if you want to

     10    ask each question because I may have objections to the

     11    question based on form, the government may have objections

     12    based on the question for other reasons.        But if we need

     13    to get that on the record and you want do that, certainly

     14    we're glad to do that.

     15               MR. McCORMACK:     Okay, thank you, Counsel.      To me

     16    I think it was just important to understand that I had

     17    intended to ask this witness as the chairman of the Osage

     18    Minerals Council and as someone who this morning I was

     19    able to demonstrate was familiar with the processes of the

     20    Osage Minerals Council from 2010 forward, I was planned

     21    ask him a series of questions relevant to that timeframe,

     22    but we've all agreed that I'm not going to get any answers

     23    today.

     24               And so I appreciate, Counsel, your statement,

     25    and I understand that if you have additional objections
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                14623 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    you'll make them.     But again I'll just say for the record

      2    I reserve my rights relative to all the instructions that

      3    stopped my inquiry from anything that happened prior to

      4    November 21, 2014.     With that, let's set sail on this next

      5    section.

      6         Q     (BY MR. McCORMACK)     Let me ask you quickly to

      7    look at what I have marked as or I will mark as

      8    Exhibit 161, which is, for the concierge, under tab 75.

      9    It is a letter dated, ironically, November 21, 2014 from

     10    the Osage Nation to Enel Green Power North America.          Let

     11    me ask you, Mr. Waller, have you seen this letter before?

     12               (WHEREUPON, Exhibit 161 was marked for

     13    identification.)

     14         A     Yes.

     15         Q     Did you have any role in preparing the letter?

     16         A     No.

     17         Q     All right.    By this time, I believe you were

     18    chair of the OMC, correct, November of 2014?

     19         A     Yes.

     20         Q     This was one of those issues I talked to you

     21    about previously when I was looking at the Osage Nation

     22    Constitution, which was where did the authority of the

     23    Osage Minerals Council stop and where did the authority of

     24    the principal chief begin.      And I think you told me that

     25    the principal chief did have the right to speak on behalf
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                15124 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    on issues that implicate the Osage Minerals Council

      2    without the chairman of the Osage Minerals Council knowing

      3    about it?

      4         A      This is a letter from the assistant chief.         I

      5    cannot deliver the answer to that.

      6         Q      Well, he saying he's acting principal chief.

      7    That's how he signed it.      So would that -- would that help

      8    you answer the prior question?

      9         A      I did not direct the executive side.

     10         Q      All right.   I think what I've learned is that

     11    you learned about this letter probably about the same time

     12    my client did, when you received a copy of it; is that

     13    fair?

     14         A      Yes.

     15         Q      Did you have a conversation with Raymond Redcorn

     16    or anybody else from the principal chief's office about

     17    this letter?

     18                MR. PIPESTEM:    Objection.   I'm going to instruct

     19    the witness not to answer on the basis of privilege,

     20    relevance.

     21                MR. McCORMACK:    I don't get the privilege

     22    question.    Well, it doesn't matter what I think.       I'm

     23    asking -- in privilege you have to set up a basis for

     24    privilege before you just assert the privilege.

     25         Q      (BY MR. McCORMACK)    Well, let me ask you this.
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                16025 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    preferred to resolve it through litigation?

      2         A     We were already in litigation.

      3         Q     Understood.    And this is a letter seeking to

      4    maybe have a dialogue, and your response to it was no, or

      5    not interested at this time, or let's see where the

      6    litigation goes?    What was your reaction to this opening,

      7    if you will?

      8         A     As chairman I was in litigation.       I cannot speak

      9    on behalf of the chief or assistant.

     10         Q     All right.    Let me show you the next item, which

     11    I'll mark as, I think, 163 which is under tab 29.         This is

     12    a letter from you dated May 26, 2015.

     13               (WHEREUPON, Exhibit 163 was marked for

     14    identification.)

     15         A     Yes.

     16         Q     To Enel Green Power.      You've seen this letter

     17    before, right?

     18         A     Yes.

     19         Q     All right.    You see you write back and you say

     20    we received your letter, and then you say "The Osage

     21    Minerals Council is not interested in meeting with

     22    representatives of Enel at this time."        Do you see that?

     23         A     Yes.

     24         Q     Why not?

     25         A     I take direction --
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                16126 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1               MR. PIPESTEM:    Objection.    The basis for that is

      2    subject to attorney-client privilege.        Communications

      3    between attorney and the client, the Minerals Council at

      4    the time, went into litigation strategy.        So I'm

      5    instructing the witness not to answer the question.

      6               MR. McCORMACK:     That's a bold move, Counsel.

      7    You just took over the question and decided it was

      8    privileged, so let me --

      9               MR. PIPESTEM:    This is in the middle of

     10    litigation, as you recall, Counsel.       That's not that bold.

     11    That's sort of, as you described earlier, sort of a

     12    rational, easy response to this when you're asking about

     13    what they're thinking about in the middle of litigation

     14    when it mentions -- the letter mentions litigation on its

     15    face.

     16               MR. McCORMACK:     When counsel appears on the

     17    scene, I will stand back to privilege, but we haven't

     18    established that yet.     The question I asked Mr. Waller

     19    is -- maybe in fairness to your objection, I'll try that.

     20         Q     (BY MR. McCORMACK)     Which is prior to responding

     21    to this letter -- excuse me.      Prior to responding to the

     22    Enel letter, did you have communications with your

     23    counsel?   You can answer that question yes or no.

     24         A     Yes.

     25         Q     All right.    And after those communications with
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                16227 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    counsel this letter came, is that a fair description?

      2         A     Yes.

      3         Q     All right.    Independent of your counsel without

      4    regard to anything your counsel may have said to you, if

      5    that's possible, did you personally decide that this was

      6    not a good time to have a conversation with the folks at

      7    Enel?

      8               MR. PIPESTEM:    Objection.    That is a -- the

      9    Chairman Everett Waller serves as the chairman of the

     10    Osage Minerals Council, so his thoughts and deliberations

     11    are subject to -- this is all in preparation for

     12    litigation, so I'm instructing the witness not to answer.

     13               MR. McCORMACK:     I asked -- I asked him

     14    specifically whether or not he had a thought independent

     15    of his counsel and in his personal capacity, which none of

     16    those would implicate the privilege.       I'm going to stand

     17    with that question.

     18         Q     (BY MR. McCORMACK)     Independent of your counsel

     19    and in your personal capacity, did you have a reaction to

     20    whether or not this was a good time to be speaking to

     21    Enel?

     22               MR. PIPESTEM:    Objection.    For the reasons I

     23    stated before, this is subject to privilege, and so I'm

     24    instructing the witness not to answer the question.

     25         Q     (BY MR. McCORMACK)     Did you have any thoughts
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                16328 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    independent of your counsel?

      2                MR. PIPESTEM:    Objection for the same reasons I

      3    stated.

      4                MR. McCORMACK:    How can you possibly say that

      5    that's privileged, whether he had thoughts independent of

      6    his counsel and you're saying that's privilege?

      7                MR. PIPESTEM:    Chairman Waller serves as the

      8    chairman of the Osage Minerals Council.

      9                MR. McCORMACK:    Who cares?   I'm asking him his

     10    personal opinion without any lawyers.

     11                MR. PIPESTEM:    I care.   I care.

     12                MR. McCORMACK:    I understand that.

     13                MR. PIPESTEM:    I care.

     14                MR. McCORMACK:    But I'm talking about the

     15    technical point.    Of course you care.      My point is how can

     16    you instruct a witness not to answer a question when I've

     17    asked him independent of the advice he was getting from

     18    counsel in his own personal opinion if he had a view?

     19    What's privileged about that?

     20                MR. PIPESTEM:    It's related to litigation

     21    involving the Osage Minerals Council where he's an

     22    official, so that is a part of the deliberation they have,

     23    each one of them, and then as a body, so that is

     24    privileged.    And so I'm instructing him not to answer the

     25    question.    Furthermore, I'm objecting on the basis of
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                16429 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    relevance as instructed by the Court.

      2                MR. McCORMACK:    I've stumbled into a funny place

      3    with you guys.

      4                MR. PIPESTEM:    I don't know -- well, I don't

      5    want to argue with you, but I suggest you read not only

      6    the court orders but your own filings here.

      7                MR. McCORMACK:    I understand.    I understand all

      8    that.    My point is I know privilege quite well, and you're

      9    instructing to answer things that I'm not asking about

     10    privilege, and you're doing it promiscuously, but I can't

     11    stop you from doing it.

     12                MR. PIPESTEM:    I respectfully disagree with you,

     13    Counsel.

     14                MR. McCORMACK:    I understand.    I understand.    We

     15    both have jobs to do.

     16         Q      (BY MR. McCORMACK)    Anyway, since I can't ask

     17    you about your personal opinions that you derived from

     18    your own thinking and not your lawyer's, let me move on to

     19    something else.

     20                You say in the next sentence, "In addition, your

     21    letter was addressed to Chief Geoffrey Standing Bear and

     22    Assistant Chief Raymond Redcorn.       Any future

     23    correspondence regarding proposed wind energy projects in

     24    Osage County should be directed to Osage Minerals Council

     25    only."    Why did you tell them that?
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                16530 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1         A     I'm in --

      2               MR. PIPESTEM:    Objection.    I'm instructing the

      3    witness not to answer the question.       This document was

      4    written and signed by Chairman Waller in his capacity as

      5    chairman of the Osage Minerals Council.        The basis for

      6    this communication is subject to a deliberative privilege

      7    and the discussion among Minerals Council members, so I'm

      8    instructing him not to answer question.

      9               MR. McCORMACK:     You know this letter was sent to

     10    my client.   You understand that, right?       There's no

     11    confidentiality associated with the statements in the

     12    letter.   You understand that, don't you?

     13               MR. PIPESTEM:    I understand exactly what the

     14    document is.

     15               MR. McCORMACK:     Okay.   But I've now asked him

     16    what he meant by something he said in a letter to my

     17    client, and you're saying he can't answer that question

     18    because it's privileged?      Is that what your point is?

     19               MR. PIPESTEM:    You're asking him to expound on a

     20    letter that was written in the context of litigation, so

     21    that is right.

     22               MR. McCORMACK:     I'm asking him what he meant

     23    when he sent my client, clearly not within the privilege,

     24    a statement.    I'm asking him what he meant, and you're

     25    saying he can't answer it because even though he made the
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                16731 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    for asking questions that are inappropriate.

      2               MR. McCORMACK:     Okay.   Let me ask more questions

      3    that you apparently think are inappropriate about what he

      4    meant when he sent something my client, so let me keep

      5    going and I'm going to draw as many instructions as you

      6    decide are appropriate.

      7         Q     (BY MR. McCORMACK) I asked you pretty simply,

      8    Mr. Waller, why you had told him that any future

      9    correspondence regarding the proposed wind energy projects

     10    in Osage County should be directed to the Osage Minerals

     11    Council only, asking why you told them that.         I'm going to

     12    ask you that again, except I think I'm going to draw an

     13    objection you're not allowed to answer that question.

     14               MR. McCORMACK:     Is that right, Counsel?

     15               MR. PIPESTEM:    That's correct, for the reasons I

     16    stated before.

     17               MR. McCORMACK:     And that reason is because you

     18    think that's privileged, correct?

     19               MR. PIPESTEM:    Yes, the deliberation that went

     20    into this letter, it's privileged.       Yes, it is.

     21         Q     (BY MR. McCORMACK)     And then, "The Osage

     22    Minerals Council is an independent agency charged with

     23    preserving the Osage Mineral Estate and protecting the

     24    income derived from the minerals estate.        In administering

     25    and developing the Osage Mineral Estate, the Osage
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                16832 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    Minerals Council is responsible considering and approving

      2    mineral leases and proposing other forms of development

      3    within the minerals estate.      Because wind energy projects

      4    directly implicate and affect the minerals estate, wind

      5    project-related correspondence should be directed to the

      6    Osage Minerals Council only."      Do you see that?

      7         A     Yes.

      8         Q     All right.    So you're instructing my -- you're

      9    telling my client that they should only deal with the

     10    Osage Minerals Council, not -- not the Office of the

     11    Principal Chief, correct?

     12         A     We're litigants at the time, so it's a directive

     13    back to us.

     14         Q     I don't know what that means.       You're telling my

     15    client that they should deal with the Osage Minerals

     16    Council and not with the office of the chief, correct?

     17    That's what you were telling them?

     18               MR. PIPESTEM:    Objection.    Asked and answered.

     19         Q     (BY MR. McCORMACK)     You can answer the question.

     20    Mr. Waller, you can answer the question.

     21         A     We are in a federal case with our trustee is why

     22    I needed it directed back to us.

     23         Q     Well, at this time the Osage Minerals Council

     24    was not in the case, correct?

     25               MR. PIPESTEM:    Objection.    Calls for a legal
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                16933 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    conclusion.    And I'm going to instruct the witness not to

      2    answer the question.     Relations between the United States

      3    as trustee and the Minerals Council as the trust

      4    beneficiary of the Osage Nation when it comes to the Osage

      5    Mineral Estate are privileged.       So the state of the Osage

      6    Minerals Council's place in this is --

      7                MR. McCORMACK:    Just let me get it straight,

      8    Counsel.    I asked him the question of whether at this time

      9    the Osage Minerals Council was a party to this lawsuit,

     10    and you've just instructed him not to answer that question

     11    on privilege?

     12                MR. PIPESTEM:    That's not the question you

     13    asked, Counsel.

     14                MR. McCORMACK:    Well, then, let me ask that

     15    question.

     16         Q      (BY MR. McCORMACK)    At this time was Osage

     17    Minerals Council a party to this lawsuit?

     18         A      No.

     19         Q      All right.   Why did you advise Enel that they

     20    should only deal with the Osage Minerals Council relative

     21    to the subject matter on a go-forward basis?

     22                MR. PIPESTEM:    Objection.   I'm instructing the

     23    witness not to answer because that question gets to

     24    matters of privilege as counsel -- as attorney-client and

     25    deliberative privilege.      I'm instructing him not to
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                17034 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    answer.

      2         Q      (BY MR. McCORMACK)    Did you speak to your

      3    counsel, yes or no, on the subject matter of whether or

      4    not Enel should communicate only with the Osage Minerals

      5    Council on a go-forward basis relative to the wind farm?

      6                MR. PIPESTEM:    Objection.   You're asking him

      7    specifically a question about what he communicated with

      8    legal counsel, so I'm instructing him not to answer the

      9    question.

     10                MR. McCORMACK:    Well, here's how privilege

     11    works, at least in my world.      You have the person who

     12    communicated, the lawyer who was involved, and the general

     13    subject matter of the communication, which is maintained

     14    in confidence, and that makes it privileged so long as it

     15    was of a legal nature.      I asked him whether or not he had

     16    spoken on the general subject matter of whether or not the

     17    Osage Minerals Council should be the only party

     18    communicating with Enel on a go-forward basis at this

     19    time.    That's what I asked.

     20                MR. PIPESTEM:    And that same question I would

     21    instruct him not to answer because that would violate the

     22    attorney-client privilege.

     23                MR. McCORMACK:    So although Mr. Waller informed

     24    my client to communicate only with the Osage Minerals

     25    Council, you're not going to let him answer the question
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                17935 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1         Q     In 2018?

      2         A     Yes.

      3         Q     Did he run for reelection or no?

      4         A     Yes.

      5         Q     Okay.   And he didn't win, I take it?

      6         A     Correct.

      7         Q     All right.    And what do you recall

      8    Mr. Cheshewalla saying to you either at this Osage

      9    Minerals Council meeting or at any other time with regard

     10    to the prospect of potentially addressing the consequence

     11    of wind farms being here to stay?

     12               MR. PIPESTEM:    Objection.    Those communications

     13    were part of deliberation between Minerals Council and

     14    legal counsel in the midst of litigation in federal court.

     15    I'm instructing the witness not to answer.

     16               MR. McCORMACK:     He just said -- we've just

     17    testified and established that at this meeting there were

     18    no lawyers that were representing Osage Minerals Council

     19    in this litigation present.

     20         A     No, that's not the question you asked.

     21         Q     (BY MR. McCORMACK)     What did Mr. Cheshewalla say

     22    at this meeting with regard to any aspect of wind power?

     23         A     Just exactly what the minutes say he said.

     24         Q     And how long did he speak?

     25         A     Very short.
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                18136 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1         Q     Do you read that and do you recall that to be a

      2    follow-up to issues that Mr. Cheshewalla was raising?

      3         A     Yes, I believe it complemented it.

      4         Q     All right.    Do you recall whether or not

      5    Mr. Redcorn made any particular suggestions or had any

      6    particular ideas about how to keep options open in the

      7    renewables space on a go-forward basis?

      8         A     No specifics.

      9         Q     Okay.   At any time after this, do you recall

     10    having a conversation with Mr. Cheshewalla or Mr. Redcorn

     11    on the issue of whether or not the Osage Minerals Council

     12    should consider options for renewable energy on a

     13    go-forward basis?

     14               MR. PIPESTEM:    Objection.    That question calls

     15    for discussions that happened in the context of

     16    litigation, including the attorney-client privilege.          I'm

     17    instructing the witness not to answer the question.

     18         Q     (BY MR. McCORMACK)     I'm not talking about

     19    anything having to do with the Enel case.        I'm talking

     20    specifically about whether at any point in time,

     21    Mr. Waller, you recall having a conversation with

     22    Mr. Cheshewalla or Mr. Redcorn with regard to the

     23    generalized topic of whether or not renewable energy

     24    should be something that the Osage Minerals Council should

     25    look into as a prospect for future consideration or
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                18237 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    development?

      2               MR. PIPESTEM:    Objection.    I'm instructing the

      3    witness not to answer that question.       It calls for issues

      4    associated directly with this litigation, so that's

      5    covered by attorney-client privilege and deliberation of

      6    an elected body called the Osage Minerals Council.

      7               MR. McCORMACK:     Let me get your most recent

      8    instruction understood.     If Mr. Cheshewalla and Mr. Waller

      9    had a conversation generally about the prospect of wind

     10    development or renewable development in Osage County for

     11    the future, your view, even though lawyers weren't present

     12    for the conversation, is it would be privileged because of

     13    litigation between Enel and Osage Minerals Council; is

     14    that right?

     15               MR. PIPESTEM:    No, that's not my position.

     16               MR. McCORMACK:     Okay.   That's the question I

     17    asked, so why are you instructing him not to answer?

     18               MR. PIPESTEM:    You asked a question.      I'm

     19    telling you I object for different reasons.

     20               MR. McCORMACK:     No, you instructed him not to

     21    answer my question.

     22               MR. PIPESTEM:    That's correct, that's correct.

     23               MR. McCORMACK:     If you had -- if you had an

     24    objection about whether or not I strayed into privilege,

     25    you could've inquired into that, but instead you
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                18338 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    instructed him not to answer my question, and I want to

      2    know on what basis did you do that?

      3               MR. PIPESTEM:    On the basis of attorney-client

      4    privilege.   If you want me to explain.

      5               MR. McCORMACK:     No, I don't, because your theory

      6    is if you talk about wind power it's privileged, which is

      7    beyond my comprehension.      But let me ask a different

      8    question, and let's see if I draw another one of these

      9    objections and instructions not to answer on things that I

     10    don't think are even remotely privileged, but let's see.

     11         Q     (BY MR. McCORMACK)     Did you have a conversation

     12    at any time with Mr. Cheshewalla or Mr. Redcorn in this

     13    timeframe, 2015 or anytime thereafter, on the general

     14    subject matter of whether or not it made sense for the

     15    Osage Minerals Council to look into the prospect of

     16    renewable energy taking place somewhere on the Osage

     17    Mineral Estate?

     18         A     For any company, not just yours?

     19         Q     Yes, sir, especially not mine.

     20         A     Well, I don't know.     You're the one we were

     21    having to deal with thinking.

     22         Q     Understand, but the answer is yes, any company.

     23               MR. PIPESTEM:    I'm instructing the witness not

     24    the answer to the extent that any answer involves

     25    communications related to Enel or any affiliated
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                18439 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    companies.

      2         Q     (BY MR. McCORMACK)     Mr. Waller, you're up.

      3         A     In executive.

      4         Q     Okay.   So you had conversations about the

      5    prospect of renewable energy in Osage County in executive

      6    session; is that right?

      7         A     I said that when I started talking.

      8         Q     What was the nature of those conversations?

      9               MR. PIPESTEM:    Objection.    That is a -- I'm

     10    instructing the witness not to answer about the

     11    deliberations with legal counsel.

     12               MR. McCORMACK:     Fair point.

     13         Q     (BY MR. McCORMACK)     In the conversations that

     14    you -- well.

     15               MR. McCORMACK:     You have a very broad net,

     16    Counsel.

     17               MR. PIPESTEM:    Counsel, you continue to ask

     18    questions that are clearly within the privilege.         I mean,

     19    some of these aren't hard.      I understand we may disagree

     20    on the margins here, but this is right at the heart of

     21    their communications.

     22               MR. McCORMACK:     I asked only about

     23    communications with people other than Enel, and the answer

     24    was yes, that there were communications with others other

     25    than Enel in executive session.       Then I asked what was the
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                18640 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1               MR. PIPESTEM:    I agree.

      2               MR. McCORMACK:     Let me ask this question.

      3         Q     (BY MR. McCORMACK)     You said -- I asked you

      4    about Mr. Cheshewalla and I asked you about Mr. Redcorn,

      5    and there are obvious statements about wind power in this

      6    2015 Osage Minerals Council meeting, yes?        I've asked you

      7    about that.    Fair enough so far?

      8         A     The answer is yes.

      9         Q     You've told me what you could about those

     10    discussions, which is what you've already testified to.

     11    And then I asked if you ever had any further conversation

     12    not involving Enel about the development about renewable

     13    power, generally, in the Osage Mineral Estate.         And you

     14    said yes, you had that conversation at executive council.

     15    Am I right so far?

     16         A     With my councilmen.     I didn't talk to a company.

     17         Q     Okay, with your councilmen.       In the

     18    conversations that you had with Mr. Cheshewalla and

     19    Mr. Redcorn, did those take place after this meeting of

     20    2015 or at any other time beyond this 2015 meeting?

     21         A     Executive session.

     22         Q     Okay.   So the answer to that question, I guess,

     23    is yes, that it did occur but it occurred in executive

     24    session; is that right?

     25         A     Yes.
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                18741 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1         Q      What was the context of those discussions?        Did

      2    it involve litigation with my client Enel?

      3                MR. PIPESTEM:    Objection.   You're asking him to

      4    make statements about conversations that he just said were

      5    privileged and as a part of an executive session of the

      6    Osage Minerals Council.

      7                MR. McCORMACK:    Okay, you're saying that if they

      8    had a conversation about the future of renewable power in

      9    Osage County in an executive session you're going to

     10    instruct him not to answer whether it involved litigation

     11    or not, correct?

     12                MR. PIPESTEM:    In this circumstance that

     13    involves litigation, the future of wind energy, yes, is

     14    related to this lawsuit.

     15                MR. McCORMACK:    I don't know if you were at that

     16    meeting or not, but it's really not for you to say whether

     17    they involved it.     This is really for this witness to say,

     18    so let's ask that question.

     19         Q      (BY MR. McCORMACK)    In this executive session in

     20    which you had conversations with either Mr. Cheshewalla or

     21    Mr. Redcorn about the future of potential renewable energy

     22    in Osage County, was litigation counsel present for those

     23    meetings?

     24         A      Yes.

     25         Q      Okay.   Did the subject matter of those
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                18942 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    instruct if need be, but you've never had a conversation

      2    with Mr. Cheshewalla or with mister -- excuse me.

      3               MR. McCORMACK:     Put my document back up,

      4    Mr. Concierge.

      5         Q     (BY MR. McCORMACK)     You've never had a

      6    conversation with Mr. Cheshewalla or Mr. Redcorn on the

      7    issue of the renewable prospects for Osage County and

      8    Osage Mineral Estate other than in executive session and

      9    other than when your counsel was present for this case; is

     10    that right?

     11         A     That's correct.     I had to be in front of my full

     12    Council or whoever is present for the quorum.

     13         Q     Okay.   Do you know if anybody in the audience or

     14    anyone else commented in this 2015 meeting on the

     15    statements that were made by Mr. Cheshewalla and

     16    Mr. Redcorn with regard to the options for renewable power

     17    in the future in Osage County?

     18         A     The minutes reflect they did.

     19         Q     And that would be Mr. Connor.       Anyone else?

     20         A     The minutes reflect what happened.

     21         Q     All right.    "Councilman Yates states that he is

     22    firmly against the wind industry and he is against any

     23    kind of negotiating with them."       Do you see that?

     24         A     Yes, I did.

     25         Q     And that was a position he consistently held?
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                19043 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1               MR. PIPESTEM:    Objection.    Calls for

      2    communications that were part of this litigation, and so

      3    I'm instructing the witness not to answer the question.

      4               MR. McCORMACK:     You're instructing the witness

      5    not to answer the question of whether Councilman Yates

      6    consistently took the position that he was firmly against

      7    the wind industry and against any kind of negotiating with

      8    the wind industry?

      9               MR. PIPESTEM:    That's not the question that you

     10    asked.

     11               MR. McCORMACK:     I thought it was.

     12         Q     (BY MR. McCORMACK)     In any event, this position

     13    that Mr. Yates took at this meeting that he is firmly

     14    against the wind industry and is against any kind of

     15    negotiating with them, was that a position that was his

     16    consistent position, from your observations and

     17    understandings, in connection with your dealings with the

     18    Osage Minerals Council?

     19               MR. PIPESTEM:    Objection.    I'm instructing the

     20    witness not to answer the question.       Communications

     21    between Councilman Yates and Councilman now Chairman

     22    Waller involving litigation and any kind of negotiations

     23    with other parties, particularly Enel, was a part of an

     24    attorney-client communication and deliberation among the

     25    Tribal Council -- pardon me, the Minerals Council, so
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                19944 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    ten minutes from now?

      2                THE WITNESS:   Thank you.

      3                THE VIDEOGRAPHER:    Off the record at 4:22 p.m.

      4                (BREAK FROM 4:22 TO 4:33)

      5                THE VIDEOGRAPHER:    Back on the record at

      6    4:33 p.m.

      7         Q      (BY MR. McCORMACK)    Welcome back, Mr. Waller.

      8         A      Thank you.

      9                MR. McCORMACK:    One thing I wanted to say before

     10    we proceeded to this section is that I have spoken to

     11    Mr. Pipestem about an issue that he and I have been

     12    talking about throughout the day, which is I have a series

     13    of questions that relate to leases and sandy soil permits

     14    and waivers that cover a variety of periods of time,

     15    including a period of time before November 21, 2014.

     16    Mr. Pipestem has advised me that if I were to ask any

     17    questions about those subject matters prior to

     18    November 21, 2014, he would instruct the witness not to

     19    answer those questions for the reasons that he has stated

     20    previously on the record today.       I have told him that I

     21    don't agree with that, that I object to it, and I reserve

     22    my rights relative to it.

     23                But to save us the gymnastics of having that

     24    fight on the record, I will agree to proceed on a period

     25    of time that is post November 21, 2014 so as to avoid a
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                20045 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1    case-by-case instruction while reserving all my rights.

      2               Mr. Pipestem, anything you want to add to that?

      3               MR. PIPESTEM:    No.

      4         Q     (BY MR. McCORMACK)     All right, so let me show

      5    you what has been marked as, it's tab 30, I believe we're

      6    already marked it as plaintiff's 165, so let's go back to

      7    that one for a second.     This is the August 19, 2015 OMC

      8    minutes.   On page four under the item ODOT, maybe you want

      9    to blow that one up.

     10               You'll see it says here that someone is at the

     11    Osage Minerals Council's meeting on August 19, 2015 from

     12    the ODOT, which I read to mean the Department of

     13    Transportation in Oklahoma.       Is that a fair presumption on

     14    my part, Mr. Waller?

     15         A     Yes.

     16         Q     All right.    And he talks that the department has

     17    a lot of work in Osage County over the next several years.

     18    I know that historically there had been arranged between

     19    OMC and the DOT, but here he states that there is

     20    $42 million in bridgework and some road work underway.          He

     21    proposes a memorandum of understanding to provide the

     22    Minerals Counsel with the projects they have coming up.

     23    Do you see that?

     24         A     Yes.

     25         Q     Was this the first time that you understand that
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                21846 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1                              ERRATA SHEET

      2      USA and Osage Minerals Council vs. Osage Wind, et al.

      3                    DEPOSITION OF EVERETT WALLER

      4                  REPORTED BY: MIKE WASHKOWIAK, CCR

      5               DATE DEPOSITION TAKEN: AUGUST 5, 2021

      6                             JOB NO. 151610

      7    PAGE   LINE   IS                   SHOULD BE

      8    ___________________________________________________

      9    ___________________________________________________

     10    ___________________________________________________

     11    ___________________________________________________

     12    ___________________________________________________

     13    ___________________________________________________

     14    ___________________________________________________

     15    ___________________________________________________

     16    ___________________________________________________

     17    ___________________________________________________

     18    ___________________________________________________

     19    ___________________________________________________

     20    ___________________________________________________

     21    ___________________________________________________

     22    ___________________________________________________

     23    ___________________________________________________

     24    ___________________________________________________

     25    ___________________________________________________
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                21947 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1                               JURAT

      2      USA and Osage Minerals Council vs. Osage Wind, et al.

      3               I, EVERETT WALLER, do hereby state under oath

      4    that I have read the above and foregoing deposition in its

      5    entirety and that the same is a full, true and correct

      6    transcription of my testimony so given at said time and

      7    place.

      8

      9

     10               _________________________________

     11               Signature of Witness

     12

     13

     14               Subscribed and sworn to before me, the

     15    undersigned Notary Public in and for the State of Arkansas

     16    by said witness, EVERETT WALLER, on this ________day

     17    of__________________, 2021.

     18

     19

     20

     21               _________________________________

     22               NOTARY PUBLIC

     23               MY COMMISSION EXPIRES:___________

     24               JOB NO. 151610

     25
CaseChairman  Everett Waller Document 263-1
     4:14-cv-00704-GKF-JFJ            8/5/2021                                22048 of
                                            Filed in USDC ND/OK on 08/19/21 Page
                                          48
      1                       C E R T I F I C A T E

      2    STATE OF ARKANSAS      )

      3                           )   SS:

      4    COUNTY OF WASHINGTON)

      5               I, Mike Washkowiak, Certified Court Reporter

      6    within and for the State of Arkansas, do hereby certify

      7    that the above-named EVERETT WALLER was by me first duly

      8    sworn to testify the truth, the whole truth, and nothing

      9    but the truth, in the case aforesaid; that the above and

     10    foregoing deposition was by me taken and transcribed

     11    pursuant to agreement, and under the stipulations

     12    hereinbefore set out; and that I am not an attorney for

     13    nor relative of any of said parties or otherwise

     14    interested in the event of said action.

     15               IN WITNESS WHEREOF, I have hereunto set my hand

     16    and official seal this 11th day of August, 2021.

     17

     18

     19                          MIKE WASHKOWIAK, CCR

     20

     21                          State of Arkansas, No. 654

     22

     23

     24

     25
